Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the one or more additional components” which lacks antecedent basis.
Claims 12-20 are rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (US 7,243,507).
Regarding claim 1, Shapiro discloses a computing system comprising:
a housing (1) comprising a cryogen input port (7), a cryogen output port (8), and an interior chamber (5);
processing circuitry (14; “CPU”) in the interior chamber of the housing;
one or more additional components (23) in the interior chamber of the housing; and
a cryogen evaporator plate (20; 4:29-31) thermally coupled to the processing circuitry (14) and configured to receive a cryogen via the cryogen input port (7), cool the processing circuitry using the cryogen and output evaporated cryogen into the interior chamber (via 19) of the housing such that the evaporated cryogen is distributed over the one or more additional components (23) to cool the one or more additional components;
wherein the cryogen is converted to the evaporated cryogen during the cooling of the processing circuitry (4:31-34).
Regarding claim 8, Shapiro discloses additional components include memory circuitry (3:66-67).
Regarding claim 9, Shapiro discloses the interior chamber of the housing is sealed such that the evaporated cryogen is confined to the housing (as understood from claim 1 where the system includes an input and an output; the scope of “sealed” does not preclude an outlet; thus the system of Shapiro is also sealed as the outlet 8 is “the only outlet” 4:18).
Regarding claim 10, 
Regarding claim 11, Shapiro discloses a method for cooling a computing system comprising:
receiving a cryogen at a cryogen evaporator plate (20), wherein the cryogen evaporator plate (20) is thermally coupled to processing circuitry (14), and the processing circuitry, and the processing circuitry is located within an interior chamber (5) of a housing (1);
cooling the processing circuitry using the cryogen (4:29-34); and
outputting the evaporated cryogen into the interior chamber of the housing (by way of 19) such that the evaporated cryogen is distributed over additional components (23) in the interior chamber of the housing to cool the additional components, wherein the cryogen is converted to the evaporated cryogen during the cooling of the processing circuitry (4:31-34).
Regarding claim 18, Shapiro discloses the additional components include memory circuitry (3:66-67).
Regarding claim 19, Shapiro discloses the interior chamber of the housing is sealed such that the evaporated cryogen is confined to the housing (as understood from claim 1 where the system includes an input and an output; the scope of “sealed” does not preclude an outlet; thus the system of Shapiro is also sealed as the outlet 8 is “the only outlet” 4:18).
Regarding claim 20, Shapiro discloses the housing is thermally insulated (4:3-5 “thermal insulation”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507) in view of Qajar et al (GB 2449917; document provided by applicant on 4/9/2021).
Regarding claims 2-3, 9, 12-13 and 19, Shapiro discloses a cryogen distribution system configured to recover the evaporated cryogen via the cryogen output port (8) and provide the cryogen to the cryogen input port (7). Shapiro lacks processing the evaporated cryogen to provide the cryogen. Qajar discloses a cryogen distribution system configured to recover evaporated cryogen via a cryogen output port (outlet of “Expansion Chamber”); process the evaporated cryogen to provide the cryogen, including condensing (at chamber including “micro-turbine”); and provide the cryogen to the cryogen input port (inlet of “Expansion Chamber”). Page 1, paragraph 5 further describes the condensing and reusing of the cryogen. Notably the cold loop of Qajar also results in a “sealed” housing (as per claims 9 and 19). It would have been obvious to one of ordinary skill in the art to have provided Shapiro with the recovery and processing as taught by Qajar in order to reuse the cryogen, thereby decreasing the amount of cryogen required.
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507), in view of Qajar et al (GB 2449917; document provided by applicant on 4/9/2021), and in further view of Bash et al (US 2005/0259397).
Regarding claims 4-5 and 14-15, Shapiro discloses that evaporated cryogen is distributed in the housing over the additional components (23), but lacks distributors. Bash discloses a system for cooling circuitry including distributors (fans 349 of figure 8) directing cooling gas over additional components (327). It would have been obvious to one of ordinary skill in the art to have provided Shapiro with distributors/fans as taught by Bash in order to increase fluid flow within the housing thereby enhancing heat transfer.
Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 7,243,507) in further view of Bash et al (US 2005/0259397).
Regarding claims 6-7 and 16-17, Shapiro discloses that evaporated cryogen is distributed in the housing over the additional components (23), but lacks distributors. Bash discloses a system for cooling circuitry including distributors (fans 349 of figure 8) directing cooling gas over additional components (327). It would have been obvious to one of ordinary skill in the art to have provided Shapiro with distributors/fans as taught by Bash in order to increase fluid flow within the housing thereby enhancing heat transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763